Dismissed and
Memorandum Opinion filed October 8, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00789-CR
____________
 
SHARAY WILLIAMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
 

On Appeal from the 351st District Court
Harris County, Texas
Trial Court Cause No. 1090500 
 
 
 

M E M O R
A N D U M   O P I N I O N
            Appellant pled guilty to the offense of theft and
was sentenced on August 5, 2009, to confinement for five years in the Texas
Department of Criminal Justice, Institutional Division.  No motion for new
trial was filed.  Appellant’s notice of appeal was not filed until September 9,
2009.  The record reflects the notice of appeal was mailed on September 8, 2009,
but that date is also more than thirty days after sentence was imposed.
 
            A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial.  See Tex. R. App. P. 26.2(a)(1). 
A notice of appeal that complies with the requirements of Rule 26 is essential
to vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
 
Panel consists of Justices Anderson,
Guzman, and Boyce.
Do Not Publish — Tex. R. App. P. 47.2(b).